Mr. Justice Shepard
delivered the opinion of the Court:
In the several assignments of error the constitutionality of the act imposing the tax in question is assailed on the broad ground that it makes an arbitrary and unjust discrimination between persons pursuing the same calling under substantially the same conditions. If this contention be sound, the judgment must be reversed.
It must be conceded that the 14th Amendment, which expressly declares that no State shall deny to any person within its jurisdiction the equal protection of the laws, does not purport to extend to authority exercised by the United States. David *76son v. Wight, 181 U. S. 371, 384, 45 L. ed. 900, 906, 21 Sup. Ct. Rep. 616; Moses v. United States, 16 App. D. C. 428, 439, 50 L. R. A. 532. But it does not follow that Congress in exercising its power of legislation within and for the District of Columbia may, therefore, deny to persons residing therein the equal protection of the laws.
All of the guaranties of the Constitution respecting life, liberty, and property are equally for the benefit and protection of all citizens of the United States residing permanently or temporarily within the District of Columbia, as of those residing in the several States. Callan v. Wilson, 127 U. S. 540, 32 L. ed. 223, 8 Sup. Ct. Rep. 1301; United States ex rel. Kerr v. Ross, 5 App. D. C. 241, 247; Curry v. District of Columbia, 14 App. D. C. 423, 439.
“That no person shall be deprived of life, liberty, or property is an ancient principle of limited government. As has been said by Chief Justice Waite: ‘It is found in Magna Charta, and, in substance, if not in form, in nearly or quite all the constitutions that have been from time to time adopted by the several States of the Union. By the 5th Amendment it was introduced into the Constitution of the United States as a limitation upon the powers of the national government, and by the 14th as a guaranty against any encroachment upon an acknowledged right of citizenship by the legislatures of the States.’ Munn v. Illinois, 94 U. S. 113, 123, 24 L. ed. 77, 83.” Moses v. United States, 16 App. D. C. 428, 434, 50 L. R. A. 535.
In a recent case in this court involving the regulation of a calling that was made under authority of an act of Congress, and which was declared void by reason of unjust discrimination, it was said by Mr. Justice Morris, who delivered the opinion of the court: “All the general limitations imposed by the Constitution upon its [Congress] authority are as applicable in the District of Columbia as in any other part of the United States. And not only are these express limitations applicable, but, in the language of Mr. Justice Miller, in the case just cited [Citizens’ Sav. & L. Asso. v. *77Topeka, 20 Wall. 655, 22 L. ed. 455] all the 'implied limitations which grow ont of the nature of all free governments’ are equally applicable. • The 'exclusive’ power of legislation over this District, which is vested in Congress by the Constitution, must be assumed to extend only to all lawful subjects of legislation; and invasions of those fundamental individual rights which lie at the foundation of the social compact, and for the maintenance of which free governments exist, are not lawful subjects of legislation.” Curry v. District of Columbia, 14 App. D. C. 423, 439. See also Stoutenburgh v. Frazier, 16 App. D. C. 229, 240, 48 L. R. A. 220.
The foregoing cases illustrate the application of the principle forcefully stated by Mr. Justice Matthews in Yick Wo v. Hopkins, 118 U. S. 356, 369, 30 L. ed. 220, 226, 6 Sup. Ct. Rep. 1064, in the following words:
“When we consider the nature and the theory of our institutions of government, the principles upon which they are supposed to rest, and review the history of their development, we are constrained to conclude that they do not mean to leave room for the play and action of purely personal and arbitrary power.” Gulf, C. & S. F. R. Co. v. Ellis, 165 U. S. 150, 159, 41 L. ed. 666, 670, 17 Sup. Ct Rep. 258.
The undoubted right to pursue any legitimate trade, calling, or profession, subject only to such reasonable regulations in the interest of the public welfare as may be imposed upon all persons under like conditions, “may, in many respects, be considered as a distinguishing feature of our republican institutions.” Dent v. West Virginia, 129 U. S. 114, 122, 32 L. ed. 623, 626, 9 Sup. Ct. Rep. 231. And as was said in that case; “The interest, or, as it is sometimes termed, the estate acquired in them, that is, the right to continue their prosecution, is often of great value to the possessors, and cannot arbitrarily be taken from them any more than their real and personal property can be thus taken.” See also Butchers’ Union S. H. & L. S. L. Co. v. Crescent City L. S. L. & S. H. Co. 111 U. S. 757, 28 L. ed. 591, 4 Sup. Ct. Rep. 652; Curry v. District of Columbia, 14 App. D. C. 423, 441.
*78If, then, the direct prohibition of one person or class of persons from engaging in a calling that is open to others similarly situated is clearly beyond the legislative power, it must follow that .the same purpose cannot be indirectly accomplished through arbitrary taxation imposing upon one a burden greater than that to be borne by the others. As was said in Curry v. District of Columbia, 14 App. D. C. 423, 441: “If discrimination is allowable, prohibition is allowable; and both are equally obnoxious to our free institutions. Indeed, to our ordinary sense of justice, discrimination is more obnoxious than prohibition.”
The act, it will be remembered, lays a tax of $250 per annum upon all general brokers, and specifies the character of the several acts of business that shall constitute the person engaged therein a general broker. This is followed by two provisions, the first of which is that the Washington Stock Exchange shall pay the sum of $500 per annum “in lieu of tax on the members thereof for business done on said exchange.” The second is “that any broker who is a member of a regularly organized stock exchange located outside of the District of Columbia and transacting a brokerage business therein” shall pay $100 per annum. No one denies that Congress, in the exercise of its power of local taxation under the limitations of the 5th Amendment, is vested with ample discretion in the adjustment of the system, which extends to the classification of property, of trades, callings, and professions, and the imposition of different specific taxes upon the different classes of property and of trades, callings, and professions. Wide discretion in these respects has always been accorded to the legislatures of the States under the limitations of the 14th Amendment. Bell’s Gap R. Co. v. Pennsylvania, 134 U. S. 232, 237, 33 L. ed. 892, 895, 10 Sup. Ct. Rep. 533; Pacific Exp. Co. v. Seibert, 142 U. S. 339, 351, 35 L. ed. 1035, 1039, 3 Inters. Com. Rep. 810, 12 Sup. Ct. Rep. 250; Magoun v. Illinois Trust & Sav. Bank, 170 U. S. 283, 42 L. ed. 1037, 18 Sup. Ct. Rep. 594. The expediency and abstract justice of making these classifications and imposing different burdens upon the constituents of each class is clearly not a matter of judicial inquiry or determination.
*79But it is equally clear that the power of selection for elassifi ■ cation is not an arbitrary one, but must have a reasonable foundation. It “must always rest upon some difference which bears a reasonable and just relation to the act in respect to which the classification is proposed, and can never be made arbitrarily and ■without any such basis.” Gulf, C. & S. F. R. Co. v. Ellis, 165 U. S. 150, 155, 41 L. ed. 666, 668, 17 Sup. Ct. Rep. 257.
It remains now to consider and determine the reasonableness of the grounds of the classification upon which rests the difference between the rate of taxation imposed upon the plaintiff in error and that imposed upon others engaged in the same business.
. The first proviso of the section in question does not in fact create a separate class of general brokers. Its primary object is to impose an annual tax upon the Washington Stock Exchange, which shall be in lieu of a tax upon its members, not, however, as general brokers, but “for business done on said exchange.”
There is no evidence of the nature of the organization of this exchange, or of the character of the business done thereon; but it is agreed by counsel that its operations are confined to bona fide sales of regular stocks and bonds for actual delivery. Offering no facilities or opportunities for dealing in “futures,” or making contracts upon margins only, the exchange affords but a limited field for brokerage; and one who confines himself exclusively to business thereon is clearly not a general broker as defined in the statute. This seems not an unreasonable ground of classification, and justifies the imposition of a license tax upon the association as a whole, instead of upon its members. But when a member is engaged in the business of a general broker, as defined in the law, in addition to that done on the exchange, he becomes subject to the tax imposed on such brokers. Membership of and doing business on the Washington exchange do not entitle the general broker to exemption.
In our opinion there is no reasonable foundation for the classification of the second proviso to support the discrimination in the rate of taxation thereby made between persons engaged in the same general business. If there were a general exchange in the *80city of Washington on or through the agency of which all the business of a general broker, as defined in the taxing section, might be transacted, — an association which might be taxed upon its calling, property, franchise, and revenues, as well as disciplined upon occasion — then there might be ground, as in the first proviso, for discrimination between its members, whose business is transacted thereon and under its rules, and general brokers, not members of the same, whose operations are carried on independently. But why should membership of exchanges organized in other States entitle one to a discrimination in his favor in the imposition of taxes for the pursuit of the calling of a general broker in the District of Columbia ?
There is no satisfactory answer to this question. The elements of classification before suggested do not exist. The conditions are completely changed. Congress has no jurisdiction whatever over exchanges organized under the laws of the. States, for purposes of visitation, discipline, or taxation.
It was said on the argument that the discrimination is intended to operate against “curbstone” brokers and operators of “bucket shops.”
If there be such persons whose operations injuriously affect the public weal, prohibition, rather than discriminating license taxes, would seem to be the appropriate remedy. The answer to the argument is, however, that the statute does not in words undertake to make such distinction, and there is nothing in the evidence to enlighten the situation.
The statute, as we are constrained to regard it, by imposing an unreasonable burden upon the right of a citizen to pursue a lawful occupation open to his competitors upon less onerous terms — which right of occupation is, as we have seen, of the nature of property — operates substantially as the taking of property without due process of law, and is therefore within the prohibition of the 5th Amendment of the Constitution.
The judgment will be reversed, and the case remanded, with direction to enter a judgment discharging the plaintiff in error. It so ordered. Reversed.